DETAILED ACTION
Allowable Subject Matter
Claims 19-37 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, Fig. 3 of Henstra (US PGPub 2011/0114852, hereinafter Henstra) discloses a first outer multipole (302 element of length L’ for generating a first hexapole field (see paragraph [0093]); a second central multipole element (310) of length L for generating a second hexapole field in a symmetry plane of the corrector (see paragraph [0093]); a third outer multipole element (304) of length L’ for generating a third hexapole field (see paragraph [0093]), wherein the first outer multipole element (302) and the third outer multipole element (304) are identical and the first and third hexapole fields have identical strengths (see paragraphs [0093-0095]), wherein a strength of the second hexapole field is selected with respect to strengths of the first and third hexapole fields (see paragraphs [0093-0099]). A difference between Henstra and the claimed invention is a first round lens doublet having a first doublet first round lens and a first doublet second round lens, wherein the first doublet second round lens is disposed closer to the symmetry plane than the first double first round lens, wherein the first doublet second round lens is disposed at a separation from the symmetry plane which is equal to the first focal length.
Claims 20-37 are allowed due to being dependent from allowable independent claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





Hanway Chang
June 16, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881